DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US patent 2,905,962) in view of Trager (US patent 8,366,021) and Drouillard ( US patent application publication 2003/0066907).
	The patent to Ziegler discloses the invention substantially as is claimed.  Ziegler discloses a device (fig. 1) for de-icing and/or cleaning insects from a window (10) of a vehicle (portions 12, 14 shown).  Such device performs at least one wiping function.  The device comprises a wiper unit with at least one wiper (24, 26) capable of being displaced over the window between a low position (shown fig. 1) and a high position (not shown but disclosed as the position the wipers are oscillated to, col. 3, lines 1-6).  A continuous rotation motor (16, col. 2, lines 65-70) is arranged to rotationally drive the at least one wiper according to a first level or first wiping speed (high setting of switch 162, fig. 3), a second level or second wiping speed (medium setting of switch 162) and a third level or third wiping speed (low setting of switch 162).  Ziegler discloses the third level or third wiping speed as being slower than both the first and second wiping speed settings (col. 5, line 67 to col. 6, line 24) based on power directed to the shunt field windings.  Ziegler also discloses a system or washer unit (28, 30, 32, 36, 38, 40) for spraying a specific liquid for cleaning (liquid solvent from reservoir 30) onto the window (10) through orifices (40) via a pump (generally 44, 70) driven by the motor (16).  Such liquid can be sprayed onto the window at any speed setting by activation of push button (262, fig. 7) to engage contacts (166, 168, fig. 3) and thus activate the washer unit.  Note column 6, lines 25+ which discusses conjoint operation of the wiper unit and washer unit at low speed, at least initially.  Conjoint operation occurs with motor (16) energized for low speed operation.  Thus, low speed operation occurs at first.  Such is clearly set forth by Ziegler.  Then electromagnet (126) is energized to move armature (132) enacting movement of the ratchet cam assembly (98).  Following movement of one tooth of the ratchet cam assembly spring (78) compresses the bulb (44) and effects a delivery stroke thereof to spray fluid.  Thereafter, the motor will switch to high speed operation.  Thus, the spraying system it activated with the motor operating at the third speed.
	Ziegler discloses all of the above recited subject matter with the exception of the pump motor being a DC motor, the spraying system comprising a second, independent DC motor pump, and particular values of the third speed.
	The publication to Trager discloses the use of two independent electrical pumps (122, 132, fig. 1) for pumping two different fluids (washer fluid and bug removal fluid, col. 1, lines 50+) from two different containers (120, 130) onto a windshield (100) to be cleaned via nozzles (140).  Such can be operated as desired via separate switches (162, 164).
	The publication to Drouillard discloses that motors used in vehicles can be DC motors.  In particular, electrical pump (16,18,20) can be moved by a DC motor (18, para. 11).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a second, independent pump to the device of Ziegler in addition to the existing pump, as clearly suggested by Trager, to enable spraying the windshield to be cleaned with a bug removal fluid.  Note that the use of a second pump can occur whenever so desired.  Use of multiple pumps to spray various fluids is well established in the windshield wiper art.
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the motors of the pumps of the modified Ziegler device as DC motors, as clearly suggested by Drouillard, to enable use of vehicle DC electrical power.  Use of DC motors as driving motors is well-known in the automotive arts.



	With respect to claim 1, as the wiper motor, and attached wipers, move initially at low speed with conjoint operation of the washer, liquid will be sprayed at least initially during low speed motor operation (col. 6, lines 25+).  Note that the cam assembly, and thus the wiper as they are both attached and driven by the motor, must be moved at the low speed before such can switch the motor to high speed.  As set forth in col. 6, lines 36+, the cam assembly, and thus wiper as they are both driven by the motor, must be moved through a distance of at least a tooth before the motor speed can be switch to high.  During this initial phase, liquid is sprayed during low speed as far as claimed.  Additional attention is directed to column 8, lines 27+ wherein Ziegler discloses that the control switch assembly provides a unique coordinating control switch assembly for a washer unit and a wiper unit whereby the single act of depressing a button turns the wiper unit control switch to the low position and energizes an electromagnet for establishing the driving connection between the washer unit and the wiper unit.  This section of Ziegler appears to suggest spraying during low speed operation as claimed.
With respect to claims 2 and 3, while Ziegler is silent as to particular values for the various wiping speeds, including the third speed, to select such does not appear inventive.  Such appears more a choice of the manufacturer and the intended user/particular application the device is to be used in than any inventive concept.  Mere selection of particular speed ranges does not appear to produce any new or unexpected results which are different in kind and not merely degree from the results of the prior art.  Clearly Ziegler discloses various wiping speeds.  Additionally, mere selection of particular speeds appears no more than to discover the optimum or workable ranges by routine experimentation.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to set the third speed value as desired, including as claimed, as a mere design choice, lacking any criticality of such speed.  It further would have been obvious to one of skill in the art before the filing date of the claimed invention to find the optimal third speed value, including as claimed, by routine experimentation.
	With respect to claim 4, note that nozzles (40, fig.1) spray liquid onto the window (10).  Such spray is deemed to be substantially along the wiper (26) at least at some point, at least as far as defined, as such is provided on the window and in the path over which the wiper moves.
	With respect to claim 8, the electrical control circuitry shown in figure 3 is deemed an electronic control unit, at least as far as defined.

	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US patent 2,905,962) in view of Trager (US patent 8,366,021) and Drouillard ( US patent application publication 2003/0066907), as applied to claims 1 and 4 above, and further in view of Barnwell-Williams (US patent application publication 2015/0113753).
	The patents to Ziegler, Trager and Drouillard disclose all of the above recited subject matter with the exception of the liquid spraying system comprising orifices for spraying liquid onto the window borne by at least one wiper or an element being displaced with said wiper.
	The publication to Barnwell-Williams discloses a device for cleaning a vehicle (12, fig. 1) window.  The device includes wipers (16) with nozzles or ports (40, fig. 5) thereon for supplying liquid from first or second reservoirs (20, 24, fig. 2).  Such reservoirs include non-specific or regular liquid and de-icer.




	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the nozzles of the modified Ziegler device as borne by the wipers for movement therewith, as clearly suggested by Barnwell-Williams, to enhance the application of fluid more directly with the wipers, precisely where wiping occurs, to enhance cleaning and reduce wasting of liquid to non-wiped areas.  Mounting of spray nozzles or orifices directly on the wipers is well established.
	With respect to claim 6, it is noted that Ziegler discloses the liquid spraying system as claimed, including a tank (30) with liquid solvent (a specific liquid) therein for cleaning, a system of pipelines (32, 34, 36, 38) linking the tank with orifices (40) for spraying, and a pump (28) to circulate the liquid in the system of pipelines to the orifices.
	With respect to claim 7, the second pump, as disclosed by Trager, provided on the Ziegler device, is arranged to spray the bug removal fluid at any speed, whenever so desired.

Response to Arguments

Applicant's arguments filed 19 October 2022 have been fully considered and are persuasive with respect to the rejection of claims by Ziegler in view of O’Shei.  However, as set forth above, Trager teaches the use of independent electrical pumps for spraying distinct fluids on a windshield and Drouillard teaches the use of DC motors in vehicles, in particular to drive fluid pumps.  Such in combination with Zeigler suggests using DC motors to drive fluid pumps for spraying distinct fluids on a windshield.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
29 November 2022